Exhibit 10.1

CHANGE IN CONTROL AGREEMENT

THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”), effective as of
February 15, 2007 (the “Effective Date”) is entered into by and among Sunstone
Hotel Investors, Inc., a Maryland corporation (the “Company”) and Ken Cruse (the
“Executive”).

WHEREAS, the Executive is employed by the Company as its Chief Financial
Officer; and

WHEREAS, the Board of Directors of the Company (the “Board”) believes that it is
in the best interest of the Company that the Executive be reasonably secure in
his employment and position with the Company, so that the Executive can exercise
independent judgment as to the best interest of the Company and its
shareholders, without distraction by any personal uncertainties or risks
regarding the Executive’s employment with the Company created by the possibility
of a change in control of the Company.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Term of this Agreement

This Agreement will continue in effect until the earlier of: (a) the termination
or cessation of the Executive’s employment with the Company before a Change in
Control (as defined below), or (b) the Company’s performance of all of its
obligations, and the Executive’s receipt of all of the payments and benefits to
which he is entitled, under this Agreement (the “Term”).

2. Termination of Employment Upon a Change in Control.

(a) If a Change in Control (as defined below) occurs during the Term, and the
Executive’s employment is terminated by the Company (or its successor, as the
case may be) without Cause or by the Executive for Good Reason (both such
capitalized terms as defined below), in each case within twelve (12) months
after the effective date of the Change in Control, then the Executive shall be
entitled to the following payments and benefits, subject to the terms and
conditions set forth in this Agreement:

(i) The Executive shall be paid, in two lump sum payments: (A) the Executive’s
earned but unpaid base salary and accrued but unpaid vacation pay through the
Date of Termination (as defined below) and any annual bonus for any fiscal year
of the Company that ends on or before the Date of Termination to the extent not
previously paid (the “Accrued Obligations”), and (B) an amount (the “Severance
Amount”) equal to two (2) times the sum of (x) the base salary in effect on the
Date of Termination (without giving effect to any reduction that would
constitute Good Reason) plus (y) the Bonus Severance Amount (as defined below)
in



--------------------------------------------------------------------------------

effect on the Date of Termination. For purposes hereof, the “Bonus Severance
Amount” shall equal the lesser of the Executive’s target annual bonus for the
year in which the Date of Termination takes place or the actual annual bonus
that the Executive earned in the calendar year prior to the year in which the
Date of Termination occurs. The Accrued Obligations shall be paid when due under
California law and the Severance Amount shall be paid no later than 60 days
after the Date of Termination;

(ii) For a period of eighteen (18) months following the Termination Date, the
Company shall, at the Company’s sole expense, continue to provide the Executive
and the Executive’s eligible family members with group health insurance coverage
at least equal to that which would have been provided to them if the Executive’s
employment had not been terminated (or at the Company’s election, pay the
applicable COBRA premium for such coverage); provided, however, that if the
Executive becomes re-employed with another employer and is eligible to receive
group health insurance coverage under another employer’s plans, the Company’s
obligations under this Section 2(a)(ii) shall be reduced to the extent
comparable coverage is actually available to the Executive and the Executive’s
eligible family members, and any such coverage shall be reported by the
Executive to the Company;

(iii) To the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any vested benefits and other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive as of the Termination Date under any plan, program, policy or practice
or contract or agreement of the Company and its affiliates; and

(iv) All outstanding stock options, restricted stock units and other equity
awards granted to the Executive under any of the Company’s equity incentive
plans (or awards substituted therefore covering the securities of a successor
company) shall become immediately vested and exercisable in full.

Notwithstanding the foregoing, it shall be a condition to the Executive’s right
to receive the amounts and benefits provided for in Sections 2(a)(i)(B),
2(a)(ii), 2(a)(iii) and 2(a)(iv) above that the Executive execute, deliver to
the Company and not revoke a release of claims in substantially the form
attached hereto as Exhibit A.

 

2



--------------------------------------------------------------------------------

(b) For purposes of this Agreement, “Change in Control” shall mean the
occurrence of any of the following events:

(i) Any transaction or event resulting in the beneficial ownership of voting
securities, directly or indirectly, by any “person” or “group” (as those terms
are defined in Sections 3(a)(9), 13(d), and 14(d) of the Exchange Act and the
rules thereunder) having “beneficial ownership” (as determined pursuant to Rule
13d-3 under the Exchange Act) of securities entitled to vote generally in the
election of directors (“voting securities”) of the Company that represent
greater than 50% of the combined voting power of the Company’s then outstanding
voting securities (unless Executive has beneficial ownership of at least 50% of
such voting securities), other than any transaction or event resulting in the
beneficial ownership of securities:

(A) By a trustee or other fiduciary holding securities under any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
person controlled by the Company or by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any person controlled by the
Company, or

(B) By the Company or a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of the stock of the Company, or

(C) Pursuant to a transaction described in clause (iii) below that would not be
a Change in Control under clause (iii);

(ii) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election by the Company’s stockholders, or nomination for
election by the Board, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an election contest with respect to the election or removal of
directors or other solicitation of proxies or consents by or on behalf of a
person other than the Board;

(iii) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets or (z) the
acquisition of assets or stock of another entity, in each case, other than a
transaction

 

3



--------------------------------------------------------------------------------

(A) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, greater than 50% of the
combined voting power of the Successor Entity’s outstanding voting securities
immediately after the transaction, and

(B) after which no person or group beneficially owns voting securities
representing greater than 50% of the combined voting power of the Successor
Entity; provided, however, that no person or group shall be treated for purposes
of this clause (B) as beneficially owning greater than 50% of the combined
voting power of the Successor Entity solely as a result of the voting power held
in the Company prior to the consummation of the transaction; or

(iv) The approval by the Company’s stockholders of a liquidation or dissolution
of the Company.

For purposes of clause (i) above, the calculation of voting power shall be made
as if the date of the acquisition were a record date for a vote of the Company’s
stockholders, and for purposes of clause (iii) above, the calculation of voting
power shall be made as if the date of the consummation of the transaction were a
record date for a vote of the Company’s stockholders.

(c) For purposes of this Agreement, “Cause” shall mean the occurrence of any one
or more of the following events:

(i) The Executive’s willful failure to perform or gross negligence in performing
his duties owed to the Company, after ten (10) days following a written notice
being delivered to the Executive by the Board, which notice specifies such
failure or negligence;

(ii) The Executive’s commission of an act of fraud or dishonesty in the
performance of his duties;

(iii) The Executive’s conviction of, or entry by the Executive of a guilty or no
contest plea to, any felony or any felony or misdemeanor involving moral
turpitude;

(iv) Any breach by the Executive of his fiduciary duty or duty of loyalty to the
Company; or

 

4



--------------------------------------------------------------------------------

(v) The Executive’s material breach of the Non-Competition Agreement or the
Non-Disclosure Agreement between the Executive and the Company, if any.

The termination of employment of the Executive shall not be deemed to be for
Cause unless and until there shall have been delivered to the Executive a copy
of a resolution duly adopted by the affirmative vote of a majority the Board at
a meeting of the Board called and held for such purpose (after reasonable notice
is provided to the Executive and the Executive is given an opportunity to be
heard before the Board), finding that, in the good faith opinion of the Board,
sufficient Cause exists to terminate the Executive pursuant to this
Section 2(c); provided, that if the Executive is a member of the Board, the
Executive shall not participate in the deliberations regarding such resolution,
vote on such resolution, nor shall the Executive be counted in determining a
majority of the Board.

(d) For purposes of this Agreement, “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Cause, the date of
receipt of the Notice of Termination or any later date specified therein (which
date shall not be more than thirty (30) days after the giving of such notice),
as the case may be, or (ii) if the Executive’s employment is terminated by the
Executive with or without Good Reason, the Date of Termination shall be the
thirtieth day after the date on which the Executive notifies the Company of such
termination, unless otherwise agreed by the Company and the Executive.

(e) For purposes of this Agreement, “Good Reason” shall mean the occurrence of
any one or more of the following events without the Executive’s prior written
consent, unless the Company cures the circumstances constituting Good Reason
(provided such circumstances are capable of cure) prior to the Date of
Termination:

(i) A material reduction in the Executive’s titles, duties, authority and
responsibilities, or the assignment to the Executive of any duties materially
inconsistent with the Executive’s position, authority, duties or
responsibilities as in effect immediately prior to a Change in Control without
the written consent of the Executive;

(ii) The Company’s reduction of the Executive’s annual base salary or bonus
opportunity as in effect immediately prior to a Change in Control;

(iii) The relocation of the Company’s headquarters to a location more than
thirty five (35) miles from the Company’s headquarters as of the date
immediately prior to a Change in Control; or

(iv) The Company’s failure to cure a material breach of its obligations under
this Agreement within fifteen (15) days after written notice is delivered to the
Board by the Executive which specifically identifies the manner in which the
Executive believes that the Company has breached its obligations under this
Agreement.

 

5



--------------------------------------------------------------------------------

(f) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other parties hereto given in accordance with Section 8(c) of this Agreement.
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than thirty (30) days after the giving of such
notice). The failure by the Executive or the Company to set forth in the Notice
of Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

3. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and except as expressly provided, such
amounts shall not be reduced whether or not the Executive obtains other
employment. If any party to this Agreement institutes any action, suit,
counterclaim, appeal, arbitration or mediation for any relief against another
party, declaratory or otherwise (collectively, an “Action”), to enforce the
terms hereof or to declare rights hereunder, then the Prevailing Party in such
Action shall be entitled to recover from the other party all costs and expenses
of the Action, including reasonable attorneys’ fees and costs (at the Prevailing
Party’s attorneys’ then-prevailing rates) incurred in bringing and prosecuting
or defending such Action and/or enforcing any judgment, order, ruling or award
(collectively, a “Decision”) granted therein, all of which shall be deemed to
have accrued on the commencement of such Action and shall be paid whether or not
such Action is prosecuted to a Decision. Any Decision entered in such Action
shall contain a specific provision providing for the recovery of attorneys’ fees
and costs incurred in enforcing such Decision. A court or arbitrator shall fix
the amount of reasonable attorneys’ fees and costs upon the request of either
party. Any judgment or order entered in any final judgment shall contain a
specific provision providing for the recovery of all costs and expenses of suit,
including reasonable attorneys’ fees and expert fees and costs incurred in
enforcing, perfecting and executing such judgment. For the purposes of this
paragraph, costs shall include, without limitation, in addition to costs
incurred in prosecution or defense of the underlying action, reasonable
attorneys’ fees, costs, expenses and expert fees and costs incurred in the

 

6



--------------------------------------------------------------------------------

following: (a) postjudgement motions and collection actions; (b) contempt
proceedings; (c) garnishment, levy, debtor and third party examinations;
(d) discovery; (e) bankruptcy litigation; and (f) appeals of any order or
judgment. “Prevailing Party” within the meaning of this Section includes,
without limitation, a party who agrees to dismiss an Action (excluding an Action
instituted in contravention of the requirements of Paragraph 7(b) below) in
consideration for the other party’s payment of the amounts allegedly due or
performance of the covenants allegedly breached, or obtains substantially the
relief sought by such party.

4. Certain Additional Payments by the Company.

(a) All capitalized terms used in this Section 4 not otherwise defined in this
Agreement are defined in Section 4(g). Anything in this Agreement to the
contrary notwithstanding and except as set forth below, in the event it shall be
determined that any Payment would be subject to the Excise Tax, then the
Executive shall be entitled to receive an additional payment (the “Excise Tax
Gross-Up Payment”) in an amount such that, after payment by the Executive of all
taxes (and any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Excise Tax
Gross-Up Payment, the Executive retains an amount of the Excise Tax Gross-Up
Payment equal to the Excise Tax imposed upon the Payments. Notwithstanding the
foregoing provisions of this Section 4(a), if it shall be determined that the
Executive is entitled to the Excise Tax Gross-Up Payment, but that the Parachute
Value of all Payments does not exceed 110% of the Safe Harbor Amount, then no
Excise Tax Gross-Up Payment shall be made to the Executive and the amounts
payable under this Agreement shall be reduced so that the Parachute Value of all
Payments, in the aggregate, equals the Safe Harbor Amount. The reduction of the
amounts payable hereunder, if applicable, shall be made by first reducing the
payments under Section 2(a)(i), unless an alternative method of reduction is
elected by the Executive, and in any event shall be made in such a manner as to
maximize the Value of all Payments actually made to the Executive. For purposes
of reducing the Payments to the Safe Harbor Amount, only amounts payable under
this Agreement (and no other Payments) shall be reduced. If the reduction of the
amount payable under this Agreement would not result in a reduction of the
Parachute Value of all Payments to the Safe Harbor Amount, no amounts payable
under the Agreement shall be reduced pursuant to this Section 4(a). The
Company’s obligation to make Excise Tax Gross-Up Payments under this Section 4
shall not be conditioned upon the Executive’s termination of employment.

(b) Subject to the provisions of Section 4(c), all determinations required to be
made under this Section 4, including whether and when an Excise Tax Gross-Up
Payment is required, the amount of such Excise Tax Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
such nationally recognized accounting firm as may be selected

 

7



--------------------------------------------------------------------------------

by the Company and reasonably acceptable to the Executive (the “Accounting
Firm”); provided, that the Accounting Firm’s determination shall be made based
upon “substantial authority” within the meaning of Section 6662 of the Code. The
Accounting Firm shall provide detailed supporting calculations both to the
Company and the Executive within 15 business days of the receipt of notice from
the Executive that there has been a Payment or such earlier time as is requested
by the Company. All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Excise Tax Gross-Up Payment, as determined pursuant
to this Section 4, shall be paid by the Company to the Executive within five
days of the receipt of the Accounting Firm’s determination. Any determination by
the Accounting Firm shall be binding upon the Company and the Executive, unless
the Company obtains an opinion of outside legal counsel, based upon at least
“substantial authority” within the meaning of Section 6662 of the Code, reaching
a different determination, in which event such legal opinion shall be binding
upon the Company and the Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Excise Tax Gross-Up
Payments that will not have been made by the Company should have been made (the
“Underpayment”), consistent with the calculations required to be made hereunder.
In the event the Company exhausts its remedies pursuant to Section 4(c) and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive.

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Excise Tax Gross-Up Payment. Such notification shall be given as
soon as practicable, but no later than 10 business days after the Executive is
informed in writing of such claim. The Executive shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
30-day period following the date on which the Executive gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Executive in
writing prior to the expiration of such period that the Company desires to
contest such claim, the Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to-time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

8



--------------------------------------------------------------------------------

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such-contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 4(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis, and shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties) imposed with respect to such
advance or with respect to any imputed income in connection with such advance;
and provided, further, that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which the Excise Tax Gross-Up Payment would be payable
hereunder, and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

(d) If, after the receipt by the Executive of an Excise Tax Gross-Up Payment or
an amount advanced by the Company pursuant to Section 4(c), the Executive
becomes entitled to receive any refund with respect to the Excise Tax to which
such Excise Tax Gross-Up Payment relates or with respect to such claim, the
Executive shall (subject to the Company’s complying with the requirements of
Section 4(c), if applicable) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 4(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Excise Tax Gross-Up Payment required to be paid.

 

9



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision of this Section 4, the Company may, in
its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for the benefit of the Executive, all or
any portion of any Excise Tax Gross-Up Payment, and the Executive hereby
consents to such withholding.

(f) Any other liability for unpaid or unwithheld Excise Taxes shall be borne
exclusively by the Company, in accordance with Section 3403 of the Code. The
foregoing sentence shall not in any manner relieve the Company of any of its
obligations under this Employment Agreement.

(g) Definitions. The following terms shall have the following meanings for
purposes of this Section 4:

(i) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

(ii) “Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2),
as determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.

(iii) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, which is paid or payable pursuant to this
Agreement or any other plan or agreement of the Company.

(iv) The “Safe Harbor Amount” shall mean 2.99 times the Executive’s “base
amount,” within the meaning of Section 280G(b)(3) of the Code.

(v) “Value” of a Payment shall mean the economic present value of a Payment as
of the date of the change of control for purposes of Section 280G of the Code,
as determined by the Accounting Firm using the discount rate required by
Section 280G(d)(4) of the Code.

5. Effect of Section 409A of the Code. Notwithstanding anything to the contrary
in this Agreement, if the Company determines (i) that on the date the
Executive’s employment with the Company terminates or at such other time that
the Company determines to be relevant, Executive is a “specified-employee” (as
such term is

 

10



--------------------------------------------------------------------------------

defined under Section 409A) of the Company and (ii) that any payments to be
provided to Executive pursuant to this Agreement are or may become subject to
the additional tax under Section 409A(a)(1)(B) of the Code or any other taxes or
penalties imposed under Section 409A of the Code (“Section 409A Taxes”) if
provided at the time otherwise required under this Agreement then (A) such
payments shall be delayed until the date that is six months after date of the
Executive’s “separation from service” (as such term is defined under
Section 409A of the Code) with the Company, or such shorter period that, as
determined by the Company, is sufficient to avoid the imposition of Section 409A
Taxes (the “Payment Delay Period”) and (B) such payments shall be increased by
an amount equal to interest on such payments for the Payment Delay Period at a
rate equal to the prime rate in effect as of the date the payment was first due
plus one point (for this purpose, the prime rate will be based on the rate
published from time to time in The Wall Street Journal).

6. Indemnification Agreement. On the Effective Date, the Company and the
Executive shall enter into an indemnification agreement in substantially the
form attached hereto as Exhibit B (the “Indemnification Agreement”).

7. Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

8. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

 

11



--------------------------------------------------------------------------------

(b) Arbitration. To the fullest extent allowed by law, any controversy, claim or
dispute between Executive and the Company (and/or any of its owners, directors,
officers, employees, affiliates, or agents) relating to or arising out of
Executive’s employment or the cessation of that employment will be submitted to
final and binding arbitration in the county in which Executive work(ed) for
determination by one arbitrator in accordance with the American Arbitration
Association’s (“AAA”) National Rules for the Resolution of Employment Disputes,
as the exclusive remedy for such controversy, claim or dispute. In any such
arbitration, the parties may conduct discovery in accordance with the applicable
rules of the arbitration forum, except that the arbitrator shall have the
authority to order and permit discovery as the arbitrator may deem necessary and
appropriate in accordance with applicable state or federal discovery statutes.
The arbitrator shall issue a reasoned, written decision, and shall have full
authority to award all remedies which would be available in court. The parties
shall share the filing fees required for the arbitration, provided that
Executive shall not be required to pay an amount in excess of the filing fees
required by a federal or state court with jurisdiction. The Company shall pay
the arbitrator’s fees and any AAA administrative expenses. Any judgment upon the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. Possible disputes covered by the above include (but are
not limited to) unpaid wages, breach of contract, torts, violation of public
policy, discrimination, harassment, or any other employment-related claims under
laws including but not limited to, Title VII of the Civil Rights Act of 1964,
the Americans With Disabilities Act, the Age Discrimination in Employment Act,
the California Fair Employment and Housing Act, the California Labor Code, and
any other statutes or laws relating to an employee’s relationship with his/her
employer, regardless of whether such dispute is initiated by the Executive or
the Company. Thus, this bilateral arbitration agreement applies to any and all
claims that the Company may have against the Executive, including but not
limited to, claims for misappropriation of Company property, disclosure of
proprietary information or trade secrets, interference with contract, trade
libel, gross negligence, or any other claim for alleged wrongful conduct or
breach of the duty of loyalty by the Executive. However, notwithstanding
anything to the contrary contained herein, Company and Executive shall have
their respective rights to seek and obtain injunctive relief with respect to any
controversy, claim or dispute to the extent permitted by law. Claims for
workers’ compensation benefits and unemployment insurance (or any other claims
where mandatory arbitration is prohibited by law) are not covered by this
arbitration agreement, and such claims may be presented by either Executive or
the Company to the appropriate court or government agency. BY AGREEING TO THIS
BINDING ARBITRATION PROVISION, BOTH EXECUTIVE AND THE COMPANY GIVE UP ALL RIGHTS
TO TRIAL BY JURY. This arbitration agreement is to be construed as broadly as is
permissible under applicable law.

 

12



--------------------------------------------------------------------------------

(c) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive: at the Executive’s most recent address on the records of
the Company,

If to the Company:

Sunstone Hotel Investors, Inc.

903 Calle America, Suite 100

San Clemente, CA 92673

Attn: Corporate Secretary

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(d) Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the contrary,
if the Company determines, in its good faith judgment, that any transfer or
deemed transfer of funds hereunder is likely to be construed as a personal loan
prohibited by Section 13(k) of the Securities Exchange Act of 1934 and the rules
and regulations promulgated thereunder, then such transfer or deemed transfer
shall not be made to the extent necessary or appropriate so as not to violate
the Exchange Act and the rules and regulations promulgated thereunder.

(e) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision or term hereof is deemed to have exceeded
applicable legal authority or shall be in conflict with applicable legal
limitations, such provision shall be reformed and rewritten as necessary to
achieve consistency with such applicable law.

(f) Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation. In addition,
notwithstanding any other provision of this Agreement, the Company may, in its
sole discretion, withhold and pay over to the Internal Revenue Service or any
other applicable taxing authority, for the benefit of the Executive, all or any
portion of any Excise Tax Gross-Up Payment and the Executive hereby consents to
such withholding.

(g) No Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 2(e) of this Agreement, shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.

 

13



--------------------------------------------------------------------------------

(h) 409A of the Code. This Agreement shall be interpreted in a manner to comply
with Section 409A of the Code. If any compensation or benefits provided by this
Agreement would result in the application of Section 409A of the Code, the
Executive and the Company will agree on a modification to the Agreement in order
to, where applicable (1) exclude such compensation from the definition of
“deferred compensation” within the meaning of such Section 409A, or (2) comply
with the provisions of Section 409A, other applicable provision(s) of the Code
and/or any rules, regulations or other regulatory guidance issued under such
statutory provisions and to make such modifications to comply with the
provisions of Section 409A; provided however, that the Executive and the Company
agree that any such amendment shall neither materially increase the cost to, or
liability of, nor decrease the value of benefits provided by, the Executive or
the Company, as applicable, under this Agreement.

(i) Entire Agreement. As of the Effective Date, this Agreement, the
Indemnification Agreement, the Noncompetition Agreement and the Non-Disclosure
Agreement between the Executive and the Company, if any, constitute the final,
complete and exclusive agreement between the Executive and the Company with
respect to the subject matter hereof and replaces and supersedes any and all
other agreements, offers or promises, whether oral or written, made to Executive
with respect to the subject matter hereof.

(j) Consultation with Counsel. The Executive acknowledges that he has had a full
and complete opportunity to consult with counsel and other advisors of his own
choosing concerning the terms, enforceability and implications of this
Agreement, and that the Company has not made any representations or warranties
to the Executive concerning the terms, enforceability or implications of this
Agreement other than as reflected in this Agreement.

(k) Counterparts. This Agreement may be executed simultaneously in two
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.

(l) Employment Status. Nothing in this Agreement provides the Executive with any
continued employment with the Company or any affiliate or shall interfere with
the Company’s right to terminate the Executive’s employment at any time and for
any (or no) reason.

[Signature page follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

SUNSTONE HOTEL INVESTORS, INC., By:  

 

Name:   Its:   “EXECUTIVE”

 

Name:   Ken Cruse

 

15



--------------------------------------------------------------------------------

EXHIBIT A

TO CHANGE IN CONTROL AGREEMENT

GENERAL RELEASE

For a valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Sunstone Hotel Investors, Inc., a Maryland
corporation and each of its partners, subsidiaries, associates, affiliates,
successors, heirs, assigns, and each of their agents, directors, officers,
employees, representatives, lawyers, insurers, and all persons acting by,
through, under or in concert with them, or any of them, of and from any and all
manner of action or actions, cause or causes of action, in law or in equity,
suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, losses, costs, attorneys’ fees or expenses, of any nature
whatsoever, known or unknown, fixed or contingent (hereinafter called “Claims”),
which the undersigned now has or may hereafter have against the Releasees, or
any of them, by reason of any matter, cause, or thing whatsoever from the
beginning of time to the date hereof. The Claims released herein include,
without limiting the generality of the foregoing, any Claims in any way arising
out of, based upon, or related to the employment or termination of employment of
the undersigned by the Releasees, or any of them; any alleged breach of any
express or implied contract of employment; any alleged torts or other alleged
legal restrictions on Releasee’s right to terminate the employment of the
undersigned; and any alleged violation of any federal, state or local statute or
ordinance including, without limitation, Title VII of the Civil Rights Act of
1964, the Age Discrimination In Employment Act, the Americans With Disabilities
Act, and the California Fair Employment and Housing Act.

THE UNDERSIGNED ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY LEGAL COUNSEL AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

(A) HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE;



--------------------------------------------------------------------------------

(B) HE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE SIGNING IT; AND

(C) HE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS RELEASE, AND
THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT REVOCATION
PERIOD.

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which he may have against Releasees,
or any of them, and the undersigned agrees to indemnify and hold Releasees, and
each of them, harmless from any liability, Claims, demands, damages, costs,
expenses and attorneys’ fees incurred by Releasees, or any of them, as the
result of any such assignment or transfer or any rights or Claims under any such
assignment or transfer. It is the intention of the parties that this indemnity
does not require payment as a condition precedent to recovery by the Releasees
against the undersigned under this indemnity.

The undersigned agrees that if he hereafter commences any suit arising out of,
based upon, or relating to any of the Claims released hereunder or in any manner
asserts against Releasees, or any of them, any of the Claims released hereunder,
then the undersigned agrees to pay to Releasees, and each of them, in addition
to any other damages caused to Releasees thereby, all attorneys’ fees incurred
by Releasees in defending or otherwise responding to said suit or Claim.

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

IN WITNESS WHEREOF, the undersigned has executed this Release this      day of
                    , 20    .

 

 

Ken Cruse

 

2



--------------------------------------------------------------------------------

EXHIBIT B

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT is made and entered into this __th day of
December, 2006 (“Agreement”), by and between Sunstone Hotel Investors, Inc., a
Maryland corporation (the “Company”), and Ken Cruse (“Indemnitee”).

WHEREAS, at the request of the Company, Indemnitee currently serves as an
officer of the Company and may, therefore, be subjected to claims, suits or
proceedings arising as a result of his service; and

WHEREAS, as an inducement to Indemnitee to continue to serve as an officer, the
Company has agreed to indemnify and to advance expenses and costs incurred by
Indemnitee in connection with any such claims, suits or proceedings, to the
maximum extent permitted by law; and

WHEREAS, the parties by this Agreement desire to set forth their agreement
regarding indemnification and advance of expenses;

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

Section 1. Definitions. For purposes of this Agreement:

 

(a) “Change in Control” means a Change in Control as defined in the Change in
Control Agreement attached to this Agreement.

 

(b) “Corporate Status” means the status of a person who is or was a director,
trustee, officer, employee or agent of the Company or of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
(each, an “Enterprise”) for which such person is or was serving at the request
of the Company.

 

(c) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification or advance of
Expenses is sought by Indemnitee.

 

(d) “Effective Date” means the date set forth in the first paragraph of this
Agreement.

 

(e)

“Expenses” shall include all reasonable and out-of-pocket attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, or being or preparing to be a witness in
a



--------------------------------------------------------------------------------

 

Proceeding. Expenses shall also include Expenses incurred in connection with any
appeal resulting from any Proceeding, including without limitation the premiums,
security for, and other costs relating to any cost bond, supersedeas bond or
other appeal bond or its equivalent.

 

(f) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither is, nor in the past five
years has been, retained to represent: (i) the Company or Indemnitee in any
matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement or of other indemnitees under similar
agreements), or (ii) any other party to or witness in the Proceeding giving rise
to a claim for indemnification hereunder. Notwithstanding the foregoing, the
term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement. If a Change of
Control has not occurred, Independent Counsel shall be selected by the Board of
Directors, with the approval of Indemnitee, which approval will not be
unreasonably withheld. If a Change of Control has occurred, Independent Counsel
shall be selected by Indemnitee.

 

(g) “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding, whether civil, criminal,
administrative or investigative (including on appeal), except one pending or
completed on or before the Effective Date, unless otherwise specifically agreed
in writing by the Company and Indemnitee.

 

(h) Reference to “fines” shall include any excise tax assessed with respect to
any employee benefit plan; references to “serving at the request of the Company”
shall include any service as an officer, director, committee member or official
which imposes duties on, or involves services by, such officer, with respect to
an employee benefit plan, its participants or beneficiaries; and action taken or
omitted to be taken by Indemnitee with respect to an employer benefit plan in
the performance of Indemnitee’s duties for a purpose reasonably believed to be
in the best interests of the participants and beneficiaries of an employee
benefit plan shall be deemed to be a purpose that is” “not opposed to the best
interests of the Company” as referred to in this Agreement.

Section 2. Services by Indemnitee. Indemnitee will serve as an officer of the
Company. However, this Agreement shall not impose any obligation on Indemnitee
or the Company to continue Indemnitee’s service to the Company beyond any period
otherwise required by law or by other agreements or commitments of the parties,
if any, provided that this Agreement shall continue in force after such time as
Indemnitee has ceased to serve as an officer of the Company and Indemnitee will
retain all rights provided under this Agreement after such time.

 

2



--------------------------------------------------------------------------------

Section 3. Indemnification - General. The Company shall indemnify, and advance
Expenses to, Indemnitee (a) as provided in this Agreement and (b) otherwise to
the maximum extent permitted by Maryland law in effect on the date hereof and as
amended from time to time; provided, however, that no change in Maryland law
shall have the effect of reducing the benefits available to Indemnitee hereunder
based on Maryland law as in effect on the date hereof. The rights of Indemnitee
provided in this Section 3 shall include, without limitation, the rights set
forth in the other sections of this Agreement, including any additional
indemnification permitted by Section 2-418 of the Maryland General Corporation
Law (“MGCL”), the charter or bylaws of the Company, a resolution of stockholders
or directors, another agreement or otherwise.

Section 4. Proceedings Other Than Proceedings by or in the Right of the Company.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 4 if, by reason of his Corporate Status, he is, or is threatened to be,
made a party to or a witness in any threatened, pending, or completed
Proceeding, other than a Proceeding by or in the right of the Company. Pursuant
to this Section 4, Indemnitee shall be indemnified against all judgments,
penalties, fines and amounts paid in settlement and all Expenses actually and
reasonably incurred by him or on his behalf in connection with a Proceeding by
reason of his Corporate Status unless it is established that (i) the act or
omission of Indemnitee was material to the matter giving rise to the Proceeding
and (a) was committed in bad faith or (b) was the result of active and
deliberate dishonesty, (ii) Indemnitee actually received an improper personal
benefit in money, property or services, or (iii) in the case of any criminal
Proceeding, Indemnitee had reasonable cause to believe that his conduct was
unlawful.

Section 5. Proceedings by or in the Right of the Company. Indemnitee shall be
entitled to the rights of indemnification provided in this Section 5 if, by
reason of his Corporate Status, he is, or is threatened to be, made a party to
or a witness in any threatened, pending or completed Proceeding brought by or in
the right of the Company to procure a judgment in its favor. Pursuant to this
Section 5, Indemnitee shall be indemnified against all amounts paid in
settlement and all Expenses actually and reasonably incurred by him or on his
behalf in connection with such Proceeding unless it is established that (i) the
act or omission of Indemnitee was material to the matter giving rise to such a
Proceeding and (a) was committed in bad faith or (b) was the result of active
and deliberate dishonesty or (ii) Indemnitee actually received an improper
personal benefit in money, property or services.

Section 6. Court-Ordered Indemnification. Notwithstanding any other provision of
this Agreement, a court of appropriate jurisdiction, upon application of
Indemnitee and such notice as the court shall require, may order indemnification
in the following circumstances:

 

(a) if it determines Indemnitee is entitled to reimbursement under
Section 2-418(d)(1) of the MGCL, the court shall order indemnification, in which
case Indemnitee shall be entitled to recover the expenses of securing such
reimbursement; or

 

3



--------------------------------------------------------------------------------

(b) if it determines that Indemnitee is fairly and reasonably entitled to
indemnification in view of all the relevant circumstances, whether or not
Indemnitee (i) has met the standards of conduct set forth in Section 2-418(b) of
the MGCL or (ii) has been adjudged liable for receipt of an improper personal
benefit under Section 2-418(c) of the MGCL, the court may order such
indemnification as the court shall deem proper. However, indemnification with
respect to any Proceeding by or in the right of the Company or in which
liability shall have been adjudged in the circumstances described in
Section 2-418(c) of the MGCL shall be limited to Expenses actually and
reasonably incurred by him or on his behalf in connection with a Proceeding.

Section 7. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, and without
limiting any such provision, to the extent that Indemnitee is, by reason of his
Corporate Status, made a party to and is successful, on the merits or otherwise,
in the defense of any Proceeding, he shall be indemnified for all Expenses
actually and reasonably incurred by him or on his behalf in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee under this Section 7 for all Expenses actually and reasonably
incurred by him or on his behalf in connection with each successfully resolved
claim, issue or matter, allocated on a reasonable and proportionate basis. For
purposes of this Section and without limitation, the termination of any claim,
issue or matter in such a Proceeding by dismissal, with or without prejudice,
shall be deemed to be a successful result as to such claim, issue or matter.

Section 8. Advance of Expenses. Notwithstanding any provision herein to the
contrary, the Company shall advance all Expenses actually and reasonably
incurred by or on behalf of Indemnitee in connection with any Proceeding (other
than a Proceeding brought to enforce indemnification under this Agreement,
applicable law, the Charter or Bylaws of the Company, any agreement or a
resolution of the stockholders entitled to vote generally in the election of
directors or of the Board of Directors) to which Indemnitee is, or is threatened
to be, made a party or a witness, within ten days after the receipt by the
Company of a statement or statements from Indemnitee requesting such advance or
advances from time to time, whether prior to or after final disposition of such
Proceeding. Such statement or statements shall reasonably evidence the Expenses
incurred by Indemnitee and shall include or be preceded or accompanied by a
written affirmation by Indemnitee of Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Company as authorized
by law and by this Agreement has been met and a written undertaking by or on
behalf of Indemnitee, in substantially the form attached hereto as Exhibit B-1
or in such form as may be required under applicable law as in effect at the time
of the execution thereof, to reimburse the portion of any Expenses advanced to
Indemnitee relating to claims, issues or matters in the Proceeding as to which
it shall ultimately be established that the standard of conduct has not been
met. To the extent that Expenses advanced to Indemnitee do not relate to a
specific claim, issue or matter in the Proceeding, such Expenses shall be
allocated on a reasonable and

 

4



--------------------------------------------------------------------------------

proportionate basis. The undertaking required by this Section 8 shall be an
unlimited general obligation by or on behalf of Indemnitee and shall be accepted
without reference to Indemnitee’s financial ability to repay such advanced
Expenses and without any requirement to post security therefor. Advances shall
be unsecured and interest free.

Section 9. Procedure for Determination of Entitlement to Indemnification.

 

(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The omission to notify the Company will not relieve the Company
from any liability that it may have to Indemnitee other than under this
Agreement. The Secretary of the Company shall, promptly upon receipt of such a
request for indemnification, advise the Board of Directors in writing that
Indemnitee has requested indemnification.

 

(b) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 9(a) hereof, a determination, if required by applicable law,
with respect to Indemnitee’s entitlement thereto shall promptly be made in the
specific case: (i) if a Change in Control shall have occurred, by Independent
Counsel in a written opinion to the Board of Directors, a copy of which shall be
delivered to Indemnitee; or (ii) if a Change of Control shall not have occurred,
(A) by the Board of Directors (or a duly authorized committee thereof) by a
majority vote of a quorum consisting of Disinterested Directors (as herein
defined), or (B) if a quorum of the Board of Directors consisting of
Disinterested Directors is not obtainable or, even if obtainable, such quorum of
Disinterested Directors so directs, by Independent Counsel in a written opinion
to the Board of Directors, a copy of which shall be delivered to Indemnitee, or
(C) if so directed by a majority of the members of the Board of Directors, by
the stockholders of the Company. If it is so determined that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within ten days
after such determination. Indemnitee shall cooperate with the person, persons or
entity making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination in the
discretion of the Board of Directors or Independent Counsel if retained pursuant
to clause (ii)(B) of this Section 9. Any Expenses actually and reasonably
incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the Company
shall indemnify and hold Indemnitee harmless therefrom.

 

5



--------------------------------------------------------------------------------

Section 10. Presumptions and Effect of Certain Proceedings.

 

(a) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 9(a) of this Agreement, and the Company shall have the burden of proof
to overcome that presumption in connection with the making of any determination
contrary to that presumption. Neither the failure of the Company (including by
its directors or independent legal counsel) to have made a determination prior
to the commencement of any action pursuant to this Agreement that
indemnification is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor an actual determination by the Company
(including by its directors or independent legal counsel) that Indemnitee has
not met such applicable standard of conduct, shall be a defense to the action or
create a presumption that Indemnitee has not met the applicable standard of
conduct.

 

(b) The termination of any Proceeding by judgment, order, settlement,
conviction, a plea of nolo contendere or its equivalent, or an entry of an order
of probation prior to judgment, does not create a presumption that Indemnitee
did not meet the requisite standard of conduct described herein for
indemnification.

 

(c) Unless Indemnitee has reason to believe otherwise, for purposes of any
determination of good faith, Indemnitee shall be deemed to have acted in good
faith if Indemnitee’s action is based on the records or books of account of the
Enterprise, including financial statements, or on information supplied to
Indemnitee by the officers of the Enterprise in the course of their duties, or
on the advice of legal counsel for the Enterprise or on information or records
given or reports made to the Enterprise by an independent certified public
accountant or by an appraiser or other expert selected with reasonable care by
the Enterprise. The provisions of this Section 10(d) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Agreement.

 

(d) The knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of the Enterprise, excluding the Indemnitee, shall not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement.

Section 11. Remedies of Indemnitee.

 

(a)

If (i) a determination is made pursuant to Section 9 of this Agreement that
Indemnitee is not entitled to indemnification under this Agreement, (ii) advance
of Expenses is not timely made pursuant to Section 8 of this Agreement, (iii) no
determination of entitlement to indemnification shall have been made pursuant to
Section 9(b) of this Agreement within 30 days after receipt by the Company of
the

 

6



--------------------------------------------------------------------------------

 

request for indemnification, (iv) payment of indemnification is not made
pursuant to Section 7 of this Agreement within ten days after receipt by the
Company of a written request therefor, or (v) payment of indemnification is not
made within ten days after a determination has been made that Indemnitee is
entitled to indemnification, Indemnitee shall be entitled to an adjudication in
an appropriate court located in the State of Maryland, or in any other court of
competent jurisdiction, of his entitlement to such indemnification or advance of
Expenses. Alternatively, Indemnitee, at his option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the commercial
Arbitration Rules of the American Arbitration Association. Indemnitee shall
commence such proceeding seeking an adjudication or an award in arbitration
within 180 days following the date on which Indemnitee first has the right to
commence such proceeding pursuant to this Section 11(a); provided, however, that
the foregoing clause shall not apply to a proceeding brought by Indemnitee to
enforce his rights under Section 7 of this Agreement.

 

(b) In any judicial proceeding or arbitration commenced pursuant to this
Section 11 the Company shall have the burden of proving that Indemnitee is not
entitled to indemnification or advance of Expenses, as the case may be.

 

(c) If a determination shall have been made pursuant to Section 9(b) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 11, absent a misstatement by Indemnitee of a material
fact, or an omission of a material fact necessary to make Indemnitee’s statement
not materially misleading, in connection with the request for indemnification.

 

(d) In the event that Indemnitee, pursuant to this Section 11, seeks a judicial
adjudication of or an award in arbitration to enforce his rights under, or to
recover damages for breach of, this Agreement, Indemnitee shall be entitled to
recover from the Company, and shall be indemnified by the Company for, any and
all Expenses actually and reasonably incurred by him in such judicial
adjudication or arbitration. If it shall be determined in such judicial
adjudication or arbitration that Indemnitee is entitled to receive part but not
all of the indemnification or advance of Expenses sought, the Expenses incurred
by Indemnitee in connection with such judicial adjudication or arbitration shall
be appropriately prorated.

Section 12. Defense of the Underlying Proceeding.

 

(a)

Indemnitee shall notify the Company promptly upon being served with or receiving
any summons, citation, subpoena, complaint, indictment, information, notice,
request or other document relating to any Proceeding which may result in the
right to indemnification or the advance of Expenses hereunder; provided,
however, that the failure to give any such notice shall not disqualify
Indemnitee from the right, or otherwise affect in any manner any right of
Indemnitee, to indemnification or the advance of Expenses under this Agreement
unless the

 

7



--------------------------------------------------------------------------------

 

Company’s ability to defend in such Proceeding or to obtain proceeds under any
insurance policy is materially and adversely prejudiced thereby, and then only
to the extent the Company is thereby actually so prejudiced.

 

(b) Subject to the provisions of the last sentence of this Section 12(b) and of
Section 12(c) below, the Company shall have the right to defend Indemnitee in
any Proceeding which may give rise to indemnification hereunder; provided,
however, that the Company shall notify Indemnitee of any such decision to defend
within 15 calendar days following receipt of notice of any such Proceeding under
Section 12(a) above. The Company shall not, without the prior written consent of
Indemnitee, which shall not be unreasonably withheld or delayed, consent to the
entry of any judgment against Indemnitee or enter into any settlement or
compromise which (i) includes an admission of fault of Indemnitee or (ii) does
not include, as an unconditional term thereof, the full release of Indemnitee
from all liability in respect of such Proceeding, which release shall be in form
and substance reasonably satisfactory to Indemnitee. This Section 12(b) shall
not apply to a Proceeding brought by Indemnitee under Section 11 above or
Section 18 below.

 

(c) Notwithstanding the provisions of Section 12(b) above, if in a Proceeding to
which Indemnitee is a party by reason of Indemnitee’s Corporate Status,
(i) Indemnitee reasonably concludes, based upon an opinion of counsel to
Indemnitee, that he may have separate defenses or counterclaims to assert with
respect to any issue which may not be consistent with other defendants in such
Proceeding, (ii) Indemnitee reasonably concludes, based upon an opinion of
counsel to Indemnitee, that an actual or apparent conflict of interest or
potential conflict of interest exists between Indemnitee and the Company, or
(iii) if the Company fails to assume the defense of such Proceeding in a timely
manner, Indemnitee shall be entitled to be represented by separate legal counsel
of Indemnitee’s choice, at the expense of the Company. In addition, if the
Company fails to comply with any of its obligations under this Agreement or in
the event that the Company or any other person takes any action to declare this
Agreement void or unenforceable, or institutes any Proceeding to deny or to
recover from Indemnitee the benefits intended to be provided to Indemnitee
hereunder, Indemnitee shall have the right to retain counsel of Indemnitee’s
choice, at the expense of the Company (subject to Section 11(d)), to represent
Indemnitee in connection with any such matter.

Section 13. Non-Exclusivity; Survival of Rights; Subrogation; Insurance.

 

(a)

The rights of indemnification and advance of Expenses as provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may at any time be entitled under applicable law, the Charter or Bylaws of the
Company, any agreement or a resolution of the stockholders entitled to vote
generally in the election of directors or of the Board of Directors, or
otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof

 

8



--------------------------------------------------------------------------------

 

shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his Corporate Status prior
to such amendment, alteration or repeal. To the extent that a change in Maryland
law, whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Company’s
charter or bylaws or this Agreement, except with respect to suits against the
Company relating to this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.

 

(b) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

 

(c) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable or payable or reimbursable as Expenses hereunder
if and to the extent that Indemnitee has otherwise actually received such
payment under any insurance policy, contract, agreement or otherwise.

 

(d) Notwithstanding any other provision of this Agreement to the contrary, the
Company shall not be liable for indemnification or advance of Expenses in
connection with any settlement or judgment for insider trading or for
disgorgement of profits pursuant to Section 16(b) of the Securities Exchange Act
of 1934.

Section 14. Insurance. The Company will use its reasonable best efforts to
acquire directors and officers liability insurance, on terms and conditions
deemed appropriate by the Board of Directors of the Company, with the advice of
counsel, covering Indemnitee or any claim made against Indemnitee for service as
a director or officer of the Company and covering the Company for any
indemnification or advance of Expenses made by the Company to Indemnitee for any
claims made against Indemnitee for service as a director or officer of the
Company. Without in any way limiting any other obligation under this Agreement,
the Company shall indemnify Indemnitee for any payment by Indemnitee arising out
of the amount of any deductible or retention and the amount of any excess of the
aggregate of all judgments, penalties, fines, settlements and reasonable
Expenses actually and reasonably incurred by Indemnitee in connection with a
Proceeding over the coverage of any insurance referred to in the previous
sentence.

 

9



--------------------------------------------------------------------------------

Section 15. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is or may be, by
reason of his Corporate Status, a witness in any Proceeding, whether instituted
by the Company or any other party, and to which Indemnitee is not a party but in
which the Indemnitee receives a subpoena to testify, he shall be advanced all
reasonable Expenses and indemnified against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith.

Section 16. Duration of Agreement; Binding Effect.

 

(a) This Agreement shall continue until and terminate ten years after the date
that Indemnitee’s Corporate Status shall have ceased; provided, that the rights
of Indemnitee hereunder shall continue until the final termination of any
Proceeding then pending in respect of which Indemnitee is granted rights of
indemnification or advance of Expenses hereunder and of any proceeding commenced
by Indemnitee pursuant to Section 11 of this Agreement relating thereto.

 

(b) The indemnification and advance of Expenses provided by, or granted pursuant
to, this Agreement shall be binding upon and be enforceable by the parties
hereto and their respective successors and assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), shall continue as
to an Indemnitee who has ceased to be a director, trustee, officer, employee or
agent of the Company or of any other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise which such person is or was
serving at the written request of the Company, and shall inure to the benefit of
Indemnitee and his spouse, assigns, heirs, devisees, executors and
administrators and other legal representatives.

 

(c) The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part, of the business and/or assets of the Company, by
written agreement in form and substance satisfactory to Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

Section 17. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable that is not itself invalid, illegal or unenforceable) shall not in
any way be affected or impaired thereby; and (b) to the fullest extent possible,
the provisions of this Agreement (including, without limitation, each portion of
any section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

 

10



--------------------------------------------------------------------------------

Section 18. Exception to Right of Indemnification or Advance of Expenses.
Notwithstanding any other provision of this Agreement, Indemnitee shall not be
entitled to indemnification or advance of Expenses under this Agreement with
respect to any Proceeding brought by Indemnitee, unless (a) the Proceeding is
brought to enforce indemnification under this Agreement, and then only to the
extent in accordance with and as authorized by Sections 8 and 11 of this
Agreement, or (b) the Company’s Bylaws, as amended, the Charter, a resolution of
the stockholders entitled to vote generally in the election of directors or of
the Board of Directors or an agreement approved by the Board of Directors to
which the Company is a party expressly provide otherwise.

Section 19. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
One such counterpart signed by the party against whom enforceability is sought
shall be sufficient to evidence the existence of this Agreement.

Section 20. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

Section 21. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

Section 22. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

(a) If to Indemnitee, to: The Indemnitee’s address on the books and records of
the Company.

 

(b) If to the Company, to:

Sunstone Hotel Investors, Inc.

903 Calle Amanecer, Suite 100

San Clemente, California 92673

Attn: General Counsel

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

11



--------------------------------------------------------------------------------

Section 23. Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Maryland, without regard to its conflicts of laws rules.

Section 24. Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate.

[SIGNATURE PAGE FOLLOWS]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

ATTEST:     SUNSTONE HOTEL INVESTORS, INC.  

 

   

 

  (SEAL)     By:         Name:         Title:    

 

WITNESS:     INDEMNITEE

 

   

 

    Name: Ken Cruse

 

13



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF UNDERTAKING TO REPAY EXPENSES ADVANCED

The Board of Directors of Sunstone Hotel Investors, Inc.

Re: Undertaking to Repay Expenses Advanced

Ladies and Gentlemen:

This undertaking is being provided pursuant to that certain Indemnification
Agreement dated the      day of                     , 200  , by and between
Sunstone Hotel Investors, Inc. (the “Company”) and the undersigned Indemnitee
(the “Indemnification Agreement”), pursuant to which I am entitled to advance of
expenses in connection with [Description of Proceeding] (the “Proceeding”).

Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.

I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity. I hereby affirm that at all
times, insofar as I was involved as an officer of the Company, in any of the
facts or events giving rise to the Proceeding, I (1) acted in good faith and
honestly, (2) did not receive any improper personal benefit in money, property
or services and (3) in the case of any criminal proceeding, had no reasonable
cause to believe that any act or omission by me was unlawful.

In consideration of the advance of Expenses by the Company for reasonable
attorneys’ fees and related expenses incurred by me in connection with the
Proceeding (the “Advanced Expenses”), I hereby agree that if, in connection with
the Proceeding, it is established that (1) an act or omission by me was material
to the matter giving rise to the Proceeding and (a) was committed in bad faith
or (b) was the result of active and deliberate dishonesty or (2) I actually
received an improper personal benefit in money, property or services or (3) in
the case of any criminal proceeding, I had reasonable cause to believe that the
act or omission was unlawful, then I shall promptly reimburse the portion of the
Advanced Expenses relating to the claims, issues or matters in the Proceeding as
to which the foregoing findings have been established and which have not been
successfully resolved as described in Section 7 of the Indemnification
Agreement. To the extent that Advanced Expenses do not relate to a specific
claim, issue or matter in the Proceeding, I agree that such Expenses shall be
allocated on a reasonable and proportionate basis.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on this
     day of                     , 200  .

 

WITNESS:    

 

                                                       (SEAL)

 

15